     Case 1:20-cv-10649-TLL-EAS ECF No. 3 filed 05/05/20          PageID.8    Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


DERRICK LEE SMITH,

                      Petitioner,                        Case Number: 1:20-cv-10649
                                                         Honorable Thomas L. Ludington
v.

MICHIGAN PAROLE AND
COMMUTATIONS BOARD,

                 Respondent.
____________________________________/

      OPINION AND ORDER DISMISSING PETITION FOR WRIT OF HABEAS
     CORPUS, DENYING CERTIFICATE OF APPEALABILITY, AND DENYING
                LEAVE TO PROCEED IN FORMA PAUPERIS

         Petitioner Derrick Lee Smith, a Michigan prisoner, has filed a writ of habeas corpus

under 28 U.S.C. § 2254. He seeks habeas relief on the ground that former Michigan

Governor Rick Snyder commuted his sentence on February 3, 2019, but the Michigan

Parole and Commutations Board has failed to schedule a public hearing. He seeks

immediate release.

         In 2008, Petitioner pleaded no contest in Wayne County Circuit Court to two counts

of kidnapping, Mich. Comp. Laws § 750.349, and six counts of first-degree criminal sexual

conduct, Mich. Comp. Laws § 750.520b(1)(c). He was sentenced to eight concurrent terms

of 22.5 to 75 years in prison. His convictions and sentences were affirmed on direct review.

People v. Smith, No. 294843 (Mich. Ct. App. Jan. 4, 2010), lv. den. 486 Mich. 929 (2010)

(table).
    Case 1:20-cv-10649-TLL-EAS ECF No. 3 filed 05/05/20             PageID.9      Page 2 of 3



        Petitioner filed this habeas petition on March 9, 2020. He claims that in February

2019, Governor Rick Snyder commuted his sentence.1 Approximately two weeks before

filing this petition, Petitioner filed a habeas corpus petition in this District raising the same

claim raised in this petition. See Smith v. Burt, No. 2:20-cv-10465 (Roberts, J.).

        “The filing of multiple federal actions arising out of the same facts is strongly

discouraged, and plaintiffs take such a course at the peril that the adjudication of one case

will have preclusive effect on the other.” Twaddle v. Diem, 200 F. App’x 435, 439 (6th

Cir. 2006). Lawsuits are duplicative if they “involve ‘nearly identical parties and issues.’”

Zide Sport Shop of Ohio v. Ed Tobergate Associates, Inc., 16 F. App’x 433, 437 (6th Cir.

2001). When faced with a duplicative suit, a federal court may exercise its discretion to

stay or dismiss the suit before it, allow both cases to proceed, or enjoin the parties from

proceeding in the other suit. Twaddle, 200 F. App’x at 438. “[S]imple dismissal of the

second suit is [a] common disposition because plaintiffs have no right to maintain two

actions on the same subject in the same court, against the same defendant at the same time.”

Id. (quoting Curtis v. Citibank, N.A., 226 F.3d 133, 138–39 (2d Cir. 2000)).

        The habeas petition in this case raises the same issue currently under consideration

in case number 2:20-cv-10465. Petitioner is not entitled to maintain two actions on the

same subject in the same court at the same time. Id.



1
  The Court notes that Rick Snyder’s term as Governor of the State of Michigan ended in
2018. See https://www.michigan.gov/formergovernors/0,4584,7-212-96470---,00.html
(last accessed Apr. 3, 2020).
                                           -2-
 Case 1:20-cv-10649-TLL-EAS ECF No. 3 filed 05/05/20                                   PageID.10   Page 3 of 3



      Accordingly, it is ORDERED that the habeas petition in this case, ECF No. 1, is

DISMISSED.

      It is further ORDERED that a certificate of appealability is DENIED under 28

U.S.C. § 2253(c)(2) because reasonable jurists would not debate the Court’s conclusion

that the petition should be dismissed without prejudice. See Slack v. McDaniel, 529 U.S.

473, 484 (2000).

      It is further ORDERED that leave to proceed in forma pauperis on appeal is

DENIED because an appeal from this decision cannot be taken in good faith. See Fed. R.

App. P. 24(a).

Dated: May 5, 2020                                             s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge




                                             PROOF OF SERVICE

                     The undersigned certifies that a copy of the foregoing order was served
                     upon Derrick Lee Smith #267009, MUSKEGON CORRECTIONAL
                     FACILITY, 2400 S. SHERIDAN, MUSKEGON, MI 49442 by first
                     class U.S. mail on May 5, 2020.

                                                      s/Kelly Winslow
                                                      KELLY WINSLOW, Case Manager




                                                       -3-
